Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 23 April 1805
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président, 
                     Paris 3 Floréal An 13.
                  
                  Il m’est extrêmement pénible de ne pouvoir encore porter moi même à Votre Excellence l’hommage du plaisir que me fait pour l’Amérique et pour le Monde, votre Ré-Election, dont au reste je ne doutais nullement: Car, chez une Nation sage, On ne perd pas le fruit de ses oeuvres.
                  Je saisis du moins la premiere occasion de vous le faire passer.
                  Ma Lettre vous sera remise par Mr de Forgues, qui a êté en France un ami chaud, on disait en ce tems là trop chaud, de la Liberté et de la République. Mais peuvent-elles être trop aimées?
                  On l’envoie Consul à la Louisiane. Dans l’esprit du Gouvernement qui l’a nommé, c’est un honorable exil.
                  Il l’embrasse comme l’entrée dans un Port de salut.
                  Et je crois que Votre Excellence aura sujet d’être satisfaite de la conduite qu’il tiendra dans cette place.
                  Nous avons commenté ensemble votre admirable discours au Congrès, sur lequel je vous écrirai plus au long par Mr. Le Chancelier Livingston.
                  Je me proposais d’accompagner cet Ambassadeur.
                  Mes amis de France ont stoppé mon Voyage en mettant devant moi un devoir positif.
                  J’ai les papiers de Mr. Turgot; et c’est une obligation essentielle de ma vie de les mettre en ordre, d’en faire imprimer ceux dont il aurait pû désirer la publication, de les lier ensemble par de petites Préfaces, d’ajouter des Notes historiques et autres à ceux dont elles pourront augmenter l’utilité.
                  C’était un des premiers travaux que je comptais faire aux Etats Unis.
                  On m’a demandé, avec une trés grande justice, de quel droit j’exposerais cette collection précieuse des œuvres de mon illustre Ami à retraverser pour la troisieme fois l’Océan, à périr avec moi, ou sans moi, â être perdue pour le Genre humain.
                  J’ai pâli et rougi de ce qu’on avait êté obligé de me le dire. Cette conjuration, non pas magique mais céleste, a fixé mes pieds à la terre.
                  Je compte qu’un an bien employé suffit au Travail qu’elle me prescrit.
                  Aussitôt que j’aurai satisfait à ce devoir, si je ne le paye pas de ma tête, ce qui dans les données de l’Europe est possible, je cours auprès de vous et je m’y attache jusqu’à ce que sous votre protection nous ayions rempli l’autre devoir que vous m’avez impôsé, et sur lequel vous avez applaudi à mon premier essay; jusqu’à ce que nous ayions dans votre Patrie, qui pour lors deviendra la mienne, effectué l’organisation complette de l’éducation nationale, que je vois sans surprise que vous n’oubliez pas.
                  Dieu bénira votre Présidence!
                  Vous connaissez mon profond respect et mon inviolable attachement
                  
                     
                        duPont (de Nemours)
                  
                  
                     Madame duPont se recommande à votre souvenir dont elle est digne.
                     Je vous remercie de la marque de bienveillance et de justice que vous avez donné à mon second Fils: celui d’Eleutherian-mill.
                  
               